Citation Nr: 0717778	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  99-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities 
on a schedular basis. 

2.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities 
on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1968 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran appeared at a local hearing at the RO in 
August 2000 and at a Board hearing at the RO in August 2003.  
This matter was previously before the Board and was remanded 
in November 2004 and March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

The combined rating for the veteran's various service 
connected disabilities is 70 percent, but there is not at 
least one service-connected disability rated 40 percent or 
more.  


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are not met, and 
a TDIU rating on a schedular basis is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duties to notify and assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case, the veteran's appeal limited to his 
appeal of the TDIU claim.  Consequently, the question 
addressed by the Board in the following decision is dependent 
on interpretation of the regulations pertaining to claims 
seeking TDIU on a schedular basis.  As more particularly 
explained, the Board decides the question of entitlement to 
TDIU on a scheduler basis as a matter of law.  

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating that portion of the 
claim addressed on the merits below, any mandated notice or 
assistance deficiencies are rendered moot. See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

TDIU on a Schedular Basis

A total rating based on unemployability due to service- 
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  If there is only one such disability, it 
must be rated at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
rated at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent.  38 
C.F.R. § 4.16(a). 

The individual ratings for the veteran's service connected 
conditions are not on appeal.  The veteran has five service-
connected disabilities with a combined rating of 70 percent.  
However, the highest rating for any one service-connected 
disability is 30 percent.  Under the 38 C.F.R. § 4.16(a) 
criteria outlined above, he does not meet the schedular 
criteria for a schedular TDIU rating.  Consequently, a TDIU 
rating on a schedular basis, under 38 C.F.R. § 4.16(a), is 
not warranted, and must be denied for lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Discussion of further factors for consideration follows in 
the remand below.


ORDER

Entitlement to TDIU on a schedular basis is not warranted.  
To that extent, the appeal is denied.


REMAND

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, for those veterans who 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), but are unemployable due to service connected 
disabilities, rating boards should submit such cases to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration.  38 C.F.R. § 4.16(b). 

In the instant case there is evidence to suggest that the 
combined effect of the veteran's service connected 
disabilities is sufficient to warrant referral for extra- 
schedular consideration.  

In the instant case, the veteran was afforded a VA 
examination in August 2000.  The examiner clearly stated that 
the veteran's ability to obtain gainful employment is 
affected by his service-connected conditions.  A January 2005 
VA examination report stated that the veteran would have 
difficulty obtaining employment, as he could not do any sort 
of physical employment because of the pain he experienced 
with his walking and on his feet.  The examiner commented 
that it would also be difficult for him to do a sedentary 
type job because of his low back pain and sitting for long 
periods of time would almost certainly exacerbate this pain.  
The veteran was afforded another VA examination in October 
2005.  The examiner found that the veteran was fairly 
debilitated with regards to his feet and had trouble sitting 
or standing in any one position for a long time because of 
both his feet and back.  The examiner further stated that it 
may indeed make it hard for the veteran to find employment.  

Given the findings of these VA examinations, as well as the 
veteran's high school level education and employment 
background as a laborer and janitor, the Board finds that the 
criteria for submission of the veteran's claim to the 
Director, Compensation and Pension Service for extraschedular 
consideration is warranted.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should submit the veteran's 
claim for a total disability rating based 
on individual unemployability to the 
Director, Compensation and Pension 
Service for extraschedular consideration.

2.	Thereafter, the issue on appeal should 
be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


